Citation Nr: 0426725	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals of a 
lumbosacral strain, status post herniated disc L4-5, 
currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel  


INTRODUCTION

The veteran served periods of active duty in the Army from 
October 1959 to October 1979.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

The issue of entitlement to an increased evaluation for 
residuals of a lumbosacral strain, status post herniated disc 
L4-5 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In July 1993, the veteran filed a formal claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The Board notes that the veteran's address was then located 
in South Carolina.  It appears that the veteran's claims 
folder was later transferred between VA ROs.  The veteran's 
claim for entitlement to a TDIU rating was never adjudicated 
by the RO.  The claim is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  On August 14, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the claim of entitlement 
to service connection for PTSD on appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to service connection for PTSD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003); 68 Fed. Reg. 13235-36 (March 19, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal - Entitlement to Service Connection for 
PTSD 

In an August 2003 written statement, the veteran stated that 
he wanted to withdraw his appeal for entitlement to service 
connection for PTSD.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2003).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2003).  Section 
20.204 has been amended to delete the requirement of express 
written consent of the appellant when a representative 
withdraws an appeal filed personally by the appellant.  See 
68 Fed. Reg. 13235-36 (March 19, 2003).  As the appellant 
filed the withdrawal of the appeal himself, this revision 
does not apply to this case.

When a veteran withdraws his appeal in writing before a final 
decision has been promulgated by the Board, the withdrawal 
effectively creates a situation where there no longer exists 
any allegation of error of fact or law.  Consequently, in 
such an instance, the Board does not have jurisdiction to 
review the appeal.  A dismissal is appropriate in such a 
case.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.202 (2003).

In this case, the veteran expressly withdrew his appeal 
concerning the issue of entitlement to service connection for 
PTSD in an August 2003 written statement.  
Based upon the veteran's written statement submitted in 
August 2003, the Board finds that the veteran has withdrawn 
his appeal concerning this issue.  As there are no 
allegations of errors of fact or law for appellate 
consideration on the issue of entitlement to service 
connection for PTSD, further action by the Board is not 
appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  
Accordingly, the Board does not have jurisdiction to review 
the appeal concerning the issue of entitlement to service 
connection for PTSD.  The veteran's appeal of this issue is 
dismissed without prejudice.

ORDER

The appeal for entitlement to service connection for 
posttraumatic stress disorder (PTSD) is dismissed.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).  

The veteran's claims file contains a March 1996 decision from 
the Social Security Administration.  The Board notes that the 
award may be based, at least in part, on the veteran's 
service-connected lumbar disability as the decision itself 
discusses the severity and nature of the veteran's service-
connected lumbar disability.  The United States Court of 
Appeals for Veterans Claims (CAVC) has held that where there 
has been a determination that the veteran is entitled to SSA 
benefits, the records concerning that decision could possibly 
contain relevant evidence and are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims file.

The Board notes that during the pendency of the veteran's 
appeal, the criteria for lumbar disabilities were revised.  
The veteran's lumbar disability is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5293 and 5295.  See 38 
C.F.R. Part 4 § 4.71a, Diagnostic Codes 5293-5295 (2003).  
The criteria regarding the evaluation of intervertebral disc 
syndrome were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,349 (Aug. 22, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The Board acknowledges that the 
veteran was notified of the change in criteria for this 
revision in a supplemental statement of the case issued by 
the RO in August 2003.  

However, the Schedule for rating disabilities of the spine 
was again revised effective September 26, 2003, including the 
criteria for evaluation of intervertebral disc syndrome.  See 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  An additional 
and final revision dated in June 2004 (effective from 
September 26, 2003) adds two notes to the criteria for 
rating intervertebral disc syndrome under 38 CFR 4.71a.  See 
69 Fed. Reg. 32,449 (June 10, 2004).  The RO has neither 
notified the veteran of the revised rating criteria nor 
adjudicated the veteran's claim pursuant to the recently 
revised criteria for evaluating disabilities of the spine.  
In the Board's opinion, the veteran could be prejudiced as a 
result of the Board deciding the claim under the new criteria 
before the RO has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The Board also notes that the veteran last had a VA 
examination in September 1994.  The Board again notes that 
the rating criteria have been amended since the last 
examination.  Therefore, the Board finds that a current 
examination is necessary to determine the appropriate 
evaluation for the veteran's service-connected lumbar 
disability.  
Evidence of record reflects that the veteran failed to report 
for a VA examination scheduled in March 2003.  An August 2003 
statement from the veteran requested to have the VA 
examination rescheduled, as he was on bed rest and medication 
due to his back disability when the March 2003 VA examination 
was to be conducted.  However, in January 2004, the record 
indicates that the veteran refused a VA examination that was 
rescheduled after his request submitted in August 2003.  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2003).  

In addition, the Board notes that the veteran has not been 
provided with any notice under 38 U.S.C.A. § 5103(a), 
concerning the information and evidence, not previously 
provided to VA, that is necessary to substantiate the claim, 
and which portion of that information and evidence, if any, 
is to be provided by the claimant and which portion, if any, 
VA will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following:

1.  As the veteran has not yet been 
provided any notice under 38 U.S.C.A. 
§ 5103 (West 2002), the RO should inform 
the veteran, concerning the claim now on 
appeal, of the information and evidence, 
not previously provided to VA, that is 
necessary to substantiate the claim, and 
which portion of that information and 
evidence, if any, is to be provided by the 
claimant and which portion, if any, VA 
will attempt to obtain on behalf of the 
claimant.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should request all records, 
which document the veteran's service-
connected lumbar disability, from the 
Social Security Administration.  If no 
records can be found, the RO should 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  The RO should schedule the veteran 
for a VA examination to show the nature 
and extent of his current service-
connected lumbar disability.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbar disability.  Any 
necessary related studies, including X-
ray studies and range of motion testing 
in degrees, should be done.  The claims 
folder should be made available to the 
examiner.  

4.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
increased evaluation for residuals of a 
lumbosacral strain, status post herniated 
disc L4-5,  to include consideration of 
the old and amended versions of the 
Schedule for rating disabilities of the 
spine under 38 C.F.R. § 4.71a, effective 
from September 26, 2003.  See 68 Fed. 
Reg. 51,454-51,458 (Aug. 27, 2003); 69 
Fed. Reg. 32,449 (June 10, 2004).    

5.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since April 2004 as well as the 
substantive changes effective from 
September 26, 2003 in 38 C.F.R. Part 4 
§ 4.71a pertaining to evaluation of back 
disabilities.  See 68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



